UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-7065


ANTHONY JAMES,

                 Plaintiff - Appellant,

          v.

WARDEN LEROY CARTLEDGE,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.     Timothy M. Cain, District Judge.
(1:13-cv-02292-TMC)


Submitted:   December 18, 2014             Decided:   December 22, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony James, Appellant Pro Se.               Steven Michael Pruitt,
MCDONALD, PATRICK, POSTON, HEMPHILL        &    ROPER, LLC, Greenwood,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Anthony   James    appeals      the   district     court’s    order

accepting the recommendation of the magistrate judge and denying

relief on James’ 42 U.S.C. § 1983 (2012) complaint.                     We have

reviewed the record and find no reversible error.                  Accordingly,

we affirm for the reasons stated by the district court.                         See

James v. Cartledge, No. 1:13-cv-02292-TMC (D.S.C. July 7, 2014).

We deny James’ motion for transportation to medical appointments

outside the prison.        We dispense with oral argument because the

facts   and    legal    contentions     are   adequately   presented       in   the

materials     before    this    court   and   argument   would    not   aid     the

decisional process.



                                                                        AFFIRMED




                                         2